Title: To James Madison from Sylvanus Bourne, 11 December 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir,
						Consular Office of the U States Amsm. Decr. 11th. 1801.
					
					I transmit you in course the Leyden Gazettes to this date.  Nothing can be added with propriety at this moment to the Contents of the public papers in regard to the political state of Europe, which may undergo material Changes by the Congresses which are about to meet at Amiens Ratisbon & Lyons.  The Winter will however most probably pass over before their deliberations are matured & made known.  With every Confidence in your kind patronage & with devotion to the public Interest I have the honor to be Very Respectfully Sir—Yr Ob Servt.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
